The decree which the respondents by their motion seek to have revoked, having been entered by consent, cannot be set aside or revoked, except by consent. 2 Dan. Ch. Pl.  Pr. 6th  m. ed. *973, *1459, and notes; 5 Encyc. Pl.  Pr. 960.
Moreover, it appears that the motion is also to set down the cause for hearing on bill and answer. By stipulation of the parties the bill was amended so as to incorporate the letter of Mr. Bosworth, and we find no denial of this letter or any statement of circumstances which can change the construction necessarily given to it on the hearing of the demurrer. Whatever reason may have moved the respondents to refuse to appoint an arbitrator, or whatever expectation of procedure they may have had in mind after the demurrer had been disposed of, the letter was still a refusal which entitled the complainant to come into equity, and thereby their right to proceed in equity attached.
Motion denied.